Case
  Case
     1:20-cv-01503-KAM-RLM
        1:20-cv-01527-BMC
        Case
         Case1:20-cv-02438-PGG
              1:20-cv-02545-VEC
                             Document
                               Document
               1:20-cv-02649-MKV Document
                                      1-31-3Filed
                                  Document   1-3
                                               Filed
                                              1-3 03/24/20
                                                   Filed
                                                      03/21/20
                                                    Filed03/24/20
                                                          03/19/20
                                                              Page
                                                                 Page
                                                          03/30/20 1Page
                                                                      of1 6of1PageID
                                                                     Page     15of
                                                                                 PageID
                                                                                 of15
                                                                                    25
                                                                                    2 #: 13
                                                                                         #: 14
 USDC IN/ND case 3:20-cv-00215-DRL-MGG document 1-3 filed 03/11/20 page 1 of 2




                            EXHIBIT C
Case 1:20-cv-02649-MKV Document 1-3 Filed 03/30/20 Page 2 of 2
